Citation Nr: 0415342	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left knee injury, status post 
medial lateral meniscectomy.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran a 20 percent rating for his service-
connected left knee disability.  Prior to the June 1999 
rating, the veteran's left knee disability had been rated as 
noncompensable under the criteria for scars.  However, the 
June 1999 rating decision rated his left knee disability on 
the basis of instability of the knee joint under Diagnostic 
Code 5257, and a 20 percent rating was assigned.  In November 
1999, the veteran filed a Notice of Disagreement regarding 
this assigned rating, and he was sent a February 2000 
Statement of the Case by the RO.  In March 2000, the veteran 
filed a VA Form 9, perfecting his appeal of this issue.  

At the time this appeal was initiated, the veteran was 
represented by a private attorney.  However, in 2002, the 
veteran changed his representation to that of The American 
Legion.  

In the course of this appeal, the veteran was awarded, by a 
May 2001 rating decision, an increased rating of 30 percent 
for his left knee disability under Diagnostic Code 5257.  He 
was also awarded, pursuant to VAOPGCPREC 23-97, a separate 10 
percent rating for degenerative joint disease of the left 
knee under Diagnostic Code 5010.  Finally, the veteran was 
assigned a 10 percent rating under Diagnostic Code 5259, for 
removal of cartilage, effective from December 16, 1997, 
resulting in a 40 percent combined disability rating for the 
left knee.  By a January 2003 rating decision, the award of a 
separate 10 percent under Diagnostic Code 5259 was 
terminated, effective January 3, 2002, presumably because the 
residuals of meniscectomy were also compensated under 
Diagnostic Code 5257 and to rate the same residuals under a 
different Code would constitute pyramiding.  However, the 40 
percent combined evaluation for the left knee disability 
remained in effect, with the 30 percent rating assigned under 
Diagnostic Code 5259-5257.  Because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  

Finally, the Board notes that the veteran also filed a May 
2001 Notice of Disagreement regarding the assigned effective 
date of December 16, 1997, for the award of a compensable 
rating for his service-connected left knee disability.  A 
Statement of the Case regarding this issue was furnished him 
in January 2004.  However, because a VA Form 9 or similar 
substantive appeal was not filed regarding this issue, it was 
not perfected for review by the Board, and will not be 
considered at this time.  See 38 U.S.C.A. § 7105 (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's residuals of a left knee injury, status 
post medial lateral meniscectomy, result in pain, occasional 
swelling, and anterior cruciate and medial collateral laxity.  

3.  The veteran's degenerative joint disease of the left knee 
results in extension to at least 5º, and flexion to at least 
90º.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for the veteran's residuals of a left knee injury, 
status post medial lateral meniscectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2003).  

2.  The criteria for the award of an increased rating in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and November 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Daytona 
Beach, FL, and these records were obtained.  No private 
medical records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA orthopedic examinations in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in November 2002 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 1999, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to March 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks increased ratings for his service-connected 
disabilities of the left knee.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I. Increased rating - Residuals of a left knee injury

The veteran's residuals of a left knee injury, status post 
medial lateral meniscectomy, are currently rated under 
Diagnostic Code 5257, for other impairment of the knee.  
Under this Code, a 30 percent rating is assigned for severe 
impairment of the knee, with recurrent subluxation or lateral 
instability.  A 30 percent rating represents the maximum 
schedular rating available under this Diagnostic Code.  
However, the veteran's left knee disability may be evaluated 
under other analogous criteria for knee disabilities.  

On VA examination in April 1999, the veteran reported a 
history of a left knee injury in service resulting from a 
fall out of a truck.  He had surgical repair of the knee 
while on active duty.  Since that time, he has experienced 
recurrent left knee pain.  He also experiences "giving way" 
of the knee joint.  On physical examination, the veteran was 
in no acute distress, but did have a mild antalgic gait 
favoring his left leg.  Range of motion was from 0º extension 
to 120 º flexion, with moderate patellofemoral crepitus on 
full extension.  Anterior drawer test was +1, with negative 
collateral laxity.  No neurovascular deficits were noted.  
After a brief period of exercise, the veteran reported an 
increase in his left knee pain, as well as an increased 
antalgic gait.  The examiner suggested the veteran would have 
a "moderate amount of difficulty" with prolonged activity 
secondary to his left knee disability.  X-rays of the left 
knee revealed marked narrowing of the medial and lateral 
joint line space and patellofemoral joint.  No gross fracture 
or dislocation was observed.  Severe osteoarthritis of the 
left knee was diagnosed.  

On a subsequent VA evaluation in October 1999, the veteran 
again reported "giving out" of the left knee.  He also 
reported increased swelling and pain with use.  Degenerative 
arthritis was again diagnosed.  

In October 2000, the veteran again underwent a VA orthopedic 
examination of his left knee.  He reported that he had 
discontinued his employment as an auto mechanic, secondary to 
his left knee pain and ulcerative colitis.  He continued to 
report popping, swelling, and giving way of the left knee 
joint.  On objective examination, he had a mild antalgic gait 
favoring the left knee.  Range of motion testing revealed 
extension to 5º and flexion to 90º, with +1 effusion and 
crepitus.  Both anterior cruciate and medial collateral 
laxity was +1.  Lachman's test was positive, but McMurray's 
test was negative.  Exercise testing of the knee revealed 
pain with use, and an increased antalgic gait.  However, no 
additional limitation of motion was observed.  The examiner 
stated that the veteran's left knee disability would likely 
result in difficulty walking and doing other activities for 
extended periods of time.  X-rays of the left knee revealed 
spur formation over the femoral condyle, but no acute 
fracture or dislocation.  Moderate osteoarthritis was also 
observed.  

The veteran was most recently examined in September 2002, at 
which time he continued to report chronic left knee pain.  
Objective observation revealed a mild antalgic gait, with 
negative effusion.  Range of motion testing revealed 
extension to 5º and flexion to 100º, with moderate crepitus 
on full extension.  Both anterior cruciate and medial 
collateral laxity was observed.  Lachman's and McMurray's 
tests were both positive.  No neurovascular deficits of the 
lower left leg were observed.  X-rays of the left knee 
revealed moderate narrowing of the medial and lateral joint 
line space, as well as the patellofemoral joint.  No acute 
fracture or dislocation was seen.  Moderate osteoarthritis 
was diagnosed.  

The veteran has also sought regular VA treatment for his left 
knee disability.  VA outpatient treatment records reveal 
recurrent complaints by the veteran of left knee pain, for 
which he has been given medication.  

As was noted above, the veteran has already been awarded the 
maximum schedular rating of 30 percent for impairment of the 
knee under Diagnostic Code 5257.  Diagnostic Codes 5256, for 
ankylosis of the knee, and 5262, for impairment of the tibia 
and fibula, with nonunion, offer the possibility of a rating 
in excess of 30 percent, but such an award is not warranted 
by the medical evidence of record.  At no time has the 
veteran been diagnosed with ankylosis of the left knee, and 
none of the X-ray reports of record demonstrate nonunion of 
the tibia and fibula, as would warrant a 40 percent rating 
under Diagnostic Code 5262.  Because the veteran does not 
have any vascular or neurological disability of the left leg, 
evaluation of this left knee disability under the criteria 
for such disabilities is not warranted at the present time.  
Therefore, a disability rating in excess of 30 percent is not 
warranted for the veteran's service-connected residuals of a 
left knee disability, status post meniscectomy.  

In considering the veteran's left knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
residuals of a left knee injury, status post meniscectomy.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Degenerative joint disease of the left 
knee

The veteran's degenerative joint disease of the left knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5010, for traumatic arthritis.  Traumatic arthritis is rated 
by analogy under Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 specifies that degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint, with a minimum 10 
percent rating assigned for such limitation.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45º, a 20 percent rating is assigned for 
flexion limited to 30º, and a 30 percent rating is assigned 
for flexion limited to 15º.  Diagnostic Code 5261 states that 
a 10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating be assigned for extension limited to 
15º, a 30 percent rating for 20º of extension, and a 40 
percent rating for 30º of extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).  

As was discussed in the introduction, the veteran has been 
awarded a separate rating for disability resulting from 
instability and subluxation of the left knee.  See VAOPGCPREC 
23-97 (July 1, 1997).  Therefore, in considering impairment 
resulting from the veteran's degenerative joint disease of 
the left knee, instability and subluxation will not be 
considered; such disability was already considered above.  
Evaluation of the same disability under different diagnoses 
is forbidden.  38 C.F.R. § 4.14 (2003).  

On VA examination in April 1999, the veteran reported a 
history of a left knee injury in service, with surgical 
repair.  Since that time, he has experienced recurrent left 
knee pain and "giving way" of the knee joint.  On physical 
examination, the veteran was in no acute distress, but did 
have a mild antalgic gait favoring his left leg.  Range of 
motion was from 0º extension to 120 º flexion, with moderate 
patellofemoral crepitus on full extension.  After a brief 
period of exercise, the veteran reported an increase in his 
left knee pain, as well as an increased antalgic gait.  The 
examiner suggested the veteran would have a "moderate amount 
of difficulty" with prolonged activity secondary to his left 
knee disability.  X-rays of the left knee revealed marked 
narrowing of the medial and lateral joint line space and 
patellofemoral joint.  No gross fracture or dislocation was 
observed.  Severe osteoarthritis of the left knee was 
diagnosed.  

In October 2000, the veteran again underwent a VA orthopedic 
examination of his left knee.  He reported that he has 
discontinued his employment as an auto mechanic, secondary to 
his left knee pain and ulcerative colitis.  He continued to 
report popping, swelling, and giving way of the left knee 
joint.  On objective examination, he had a mild antalgic gait 
favoring the left knee.  Range of motion testing revealed 
extension to 5º and flexion to 90º.  Exercise testing of the 
knee revealed pain with use, and an increased antalgic gait.  
However, no additional limitation of motion was observed.  
The examiner stated that the veteran's left knee disability 
would likely result in difficulty walking and doing other 
activities for extended periods of time.  X-rays of the left 
knee revealed spur formation over the femoral condyle, but no 
acute fracture or dislocation.  Moderate osteoarthritis was 
also observed.  

The veteran was most recently examined in September 2002, at 
which time he continued to report chronic left knee pain.  
Objective observation revealed a mild antalgic gait, with 
negative effusion.  Range of motion testing revealed 
extension to 5º and flexion to 100º, with moderate crepitus 
on full extension.  No neurovascular deficits of the lower 
left leg were observed.  X-rays of the left knee revealed 
moderate narrowing of the medial and lateral joint line 
space, as well as the patellofemoral joint.  No acute 
fracture or dislocation was seen.  Moderate osteoarthritis 
was diagnosed.  

According to the medical record discussed above, the 
veteran's left knee exhibits extension, at worst, of 5º, and 
flexion, at worst, of 90º.  Under Diagnostic Codes 5260 and 
5261, for limitation of motion of the knee joint, a 
disability rating in excess of 10 percent is not warranted.  
While the medical evidence has suggested the veteran's left 
knee joint exhibits increased pain and other impairment with 
use, no additional limitation of motion has been observed 
after prolonged use.  Therefore, a disability rating in 
excess of 10 percent based on the DeLuca factors is not 
warranted.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis or nor disunion or malunion of the tibia or 
fibula have been noted in the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disabilities have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  According to the most recent VA 
orthopedic examination report, from September 2002, the 
veteran's left knee impairment "is not a source of 
individual unemployability", according to the examiner.  
While the veteran's left knee clearly results in some 
impairment in his mobility, such findings do note preclude 
more sedentary employment.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities are 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  In this 
case, the veteran has surgical scars on his left knee, 
verified on medical examination; however, examination and 
treatment reports, including the most recent examination 
report of September 2002, have consistently noted that the 
scars are well healed, non-adherent, and non-tender.  
Overall, no specific impairment has been directly attributed 
to the veteran's surgical scars of the left knee.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scars on the veteran's 
left knee.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's degenerative joint disease of the left knee.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left knee injury, status post medial 
lateral meniscectomy, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



